Title: To Benjamin Franklin from [Thadée-Humphrey?] O’Doüin, 15 November 1777
From: O’Doüin, Thadée-Humphrey
To: Franklin, Benjamin


Dear Sir
Versailles Novr. the 15th 1777
My request to you, I dare say so, bears a Character of Justice for you promised me, about Eight Months ago, strong Letters of reccommandation to the Honourable Congress in favour of a young Gentleman which Desired to go over to our friends as a Volonteer in hopes of an Employement. A strong fit of Sickness that left his health in a very bad Condition, prevented him from repairing there, therefore I pray you to be so Kind as to apply to the benefit of Messrs. Poullain Brothers, the same Kindness you had promised to me for the young volonteer. I observe that these two Gentlemen are in a Condition and station to be a great deal more useful to the United provinces than the young man was.
The one of them (the Eldest) is an advocate in the Parliament of Paris, a man of parts and habilitys, whose independent fortune is out of Course to go along with him to your Provinces. He intends to settle as a planter Either by Concession or purchase but in both Cases I make bold to say that he will be very usefull. His inclination prompts him to Chuse the Province of Pensilvania or Virginia as his Chiefest Inclination prompts him to the Cultivation of wheat. He nevertheless has great views of Establishing there Various Sorts of Manufactures, and above all one of Blankets so very important in the present Circcomstances.
The second Brother is an officer a Gendarme and Lieutenant in this service, in the houshould of the King. He understand his service well is Capable and willing. But as he has got here a settled station in the service, he wishes he might be Certain to be Employed there as an officer in the Light troops (his peculiar turn of mind) if his services prove such as to deserve a preferment.
Your letters of reccommandation to the Honourable Congress would Answer the Expectation and views of both these Gentlemen which may truly be Called so, Either by their birth, (having a Brother Councellor in the Chambre des Comptes here in Paris) and by their station in the world and abilitys. I hope Sir you will not refuse that favour to my Earnest request. I with a gratefull heart remember your Kindnesses to me in your house in Philadelphia, where Mrs. and Miss Franklin used me with an uncommon politeness while I was Prisoner of War in that City. My being married to one of your Country-Ladys and having a great part of my Estate under the Protection of the Honourable Congress in the Provinces of Massatchusetts bay and Georgia Leave me no doubt but you will grant me a request that will turn to the advantage of the united provinces whose interest is to have Settlers and Soldiers of Known Character and abilities. I am with Due Regard Dear Sir your most obedient humble Servant
O. Doüin
 
Notation: Obrien
